UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A (Amendment No.1) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-52725 NORTHERN EMPIRE ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada20-4765268 (State of incorporation)(I.R.S. Employer ID No.) 118 8th Ave. NW, Calgary, Alberta, T2M 0A4, Canada (Address of principal executive offices)(Zip Code) Issuer’s telephone number, including area code: (403) 456-2333 Indicate by checkmark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [] Smaller Reporting Company [X] (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] As of November 23, 2009, the registrant’s outstanding common stock consisted of 20,276,547 shares, $0.001 Par Value. Authorized – 195,000,000 common voting shares authorized and 62,500 preferred issued, 5,000,000 authorized. EXPLANATORY NOTE The purpose of this Amendment No. 1 to the Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2010, filed with the Securities and Exchange Commission on May 18, 2010, (the “Form 10-Q”) is to restate the financial statements of the Company to reflect a change in the additional paid in capital and accumulated deficit position of the Company at March 31, 2010 resulting from an adjustment to the beneficial conversion feature calculated on the Company’s preferred stock. In addition, the purpose of this Amendment No. 1 to the Company’s Form 10-Q is to amend the disclosure under Item 4T – Controls & Procedures “Evaluation of Controls & Procedures” to provide the required conclusion of the Company’s principal executive and principal financial officer regarding the effectiveness of the Company’s disclosure controls and procedures. Updated certifications pursuant to Section 302 of the Sarbanes –Oxley Act of 2002 have been included as Exhibits 31.1 and 32.1. No other changes have been made to the Form 10-Q. This Amendment No. 1 to the Form 10-Q continues to speak as of the original filing date of the Form 10-Q and does not reflect events that may have occurred subsequent to the original filing date. Table ofContents Northern Empire Energy Corp. Index To Form 10-Q/A For the Quarterly Period Ended March 31, 2010 Page PART I FINANCIAL INFORMATION Item 1 Financial Statements Balance Sheets as of March 31, 2010 and December 31, 2009 1 Statements of Operations for the three months ended March 31, 2010 and 2009 2 Statements of Stockholders’ Equity (Deficit) 3 Statements of Cash Flows for the three months ended March 31, 2010 and 2009 5 Notes to the Financial Statements 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operation 15 Item 3 Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T Controls and Procedures 20 PART II OTHER INFORMATION 21 Item 1 Legal Proceedings 21 Item 1A Risk Factors 21 Item 2 Unregistered Sales ofEquity Securities and Use of Proceeds 21 Item 3 Defaults Upon Senior Securities 21 Item 4 Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 22 Item 6 Exhibits 22 Signatures 23 NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Balance Sheets as of as of March 31, 2010 December 31, 2009 (unaudited) (audited) (Restated) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ TOTAL CURRENT ASSETS PROPERTY AND EQUIPMENT, net Deposits - - Oil and gas properties 1 1 TOTAL OTHER ASSETS 1 1 TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ $ Accounts payable - related party TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Preferred Stock, $0.001 par value, 5,000,000 shares authorized, 62,500 shares issued and outstanding as of 3/31/10 and 12/31/09 63 63 Common stock; $0.001 par value; 195,000,000 shares authorized; 20,827,216 shares issued and outstanding as of 3/31/10 and 12/31/09 Stock payable; 615,347 shares Additional paid-in capital Deficit accumulated during exploration stage ) ) Accumulated other comprehensive income TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these condensed financial statements 1 NORTHERN EMPIRE ENERGY CORP. (A Exploration Stage Company) Statements of Operations Three Months April 24, 2006 Ended Ended (inception) to March 31, March 31, March 31, 2010 (Restated) REVENUES $
